Citation Nr: 0024751	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  95-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran of active 
service during World War II and the Korean Conflict.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

It appears that the July 13, 2000 Motion for Reconsideration 
(which was denied by the Board in August 2000) also includes 
a new claim seeking Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000).  This issue has not been initially 
adjudicated by the RO, although a claim for accrued benefits 
based on entitlement to individual unemployability was denied 
by the RO in an unappealed rating action in May 1997.  In any 
event, this matter is referred to the RO for appropriate 
further action.  


FINDINGS OF FACT

1.  The veteran died in May 1992 due to pancreatic carcinoma 
and metastatic prostate cancer, neither of which was shown to 
be present in service or for many years afterward.  

2.  During his lifetime, the veteran had claimed and 
established service connection for degenerative disc disease 
of the lumbosacral spine with arthritis and sciatica of the 
right leg, rated 60 percent disabling, effective from 
September 14, 1982, and chronic prostatitis, rated 10 percent 
disabling from the date of his initial claim in November 
1952.  

3.  The veteran's fatal prostate cancer was not caused by nor 
proximately due to his service-connected prostatitis.  

4.  A service-connected disability neither caused nor 
contributed to the veteran's death.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 1991).  Service 
connection can also be granted for a malignant tumor if it 
becomes manifest to a degree of 10 percent within one year of 
separation from active service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(3), 1137 (West 1991 & Supp. 2000).  Additionally, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a)(1999).  To establish 
service connection for the cause of a veteran's death, the 
evidence must establish that a service-connected disease or 
injury either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(1999).  

Also, a claimant is always obliged to present evidence of a 
well-grounded claim; that is, a plausible claim, one which is 
either meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Moreover, a 
well-grounded claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
If a claim is not well-grounded, then no duty to assist in 
the development of that claim attaches to VA.  38 U.S.C.A. 
§ 5107(a).  

A well-grounded claim need only be "plausible" or "capable 
of substantiation," and need not be conclusive but only 
possible.  The burden of persuasion for establishing a well-
grounded claim is unique, and uniquely low.  The threshold 
for the standard is low, as a high threshold risks the 
elimination of potentially meritorious claims, which would 
undermine the entire veteran-friendly nature of the claim 
system  Hensley v. West, 212 F.3d (Fed. Cir. 2000).  

The U. S. Court of Appeals for Veterans Claims (hereinafter 
referred to as the Court) has held repeatedly that, in order 
for a claim seeking to establish service incurrence of a 
disability to be considered plausible, there must be 
competent evidence of a current disability; of incurrence of 
a disease or injury in service; and of a relationship or 
"nexus" between the current disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In claims seeking service connection for the cause of death, 
the first requirement will always have been met (the current 
disability being the condition[s] that caused the veteran to 
die), but the last two requirements must be supported by 
competent evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996).  

It is the appellant's contention in this appeal that the 
veteran's service-connected prostatitis somehow was 
responsible for the development many years after service of 
prostate cancer which, in turn, was allegedly the ultimate 
cause of his death.  

The veteran served on active service during World War II and 
again during the Korean Conflict.  According to the official 
Certificate of Death, he died at home at the age of 70 in May 
1992 due to pancreatic carcinoma of six months' duration.  No 
other direct or contributory causes of death were listed on 
the death certificate.  No autopsy was performed on the 
veteran.  

During his lifetime, the veteran had claimed and established 
service connection for degenerative disc disease of the 
lumbosacral spine with arthritis and sciatica of the right 
leg, rated 60 percent disabling at the time of his death, and 
chronic prostatitis, rated 10 percent disabling from the date 
of his initial claim in November 1952.  

The service medical records from both periods of active 
service reflect no findings or diagnoses indicative of 
pancreatic or prostatic cancer.  The appellant was treated in 
service for a congenital urethral stricture which eventually 
led to chronic prostatitis, for which service connection was 
established.  

A longitudinal review of the medical evidence of record 
discloses that the service-connected prostatitis was 
characterized by recurrent infections, which were adequately 
treated by a urologist, accompanied by complaints of urinary 
urgency and frequency at night, but no bed-wetting; a slow 
urinary stream; and slight incontinence at times.  There had 
also been occasional urethral strictures which required 
dilations and at least two urethrotomies over the years, the 
last in 1975, in order to relieve this apparently congenital 
urethral stricture.  However, the service-connected 
prostatitis did not affect a vital organ, nor is there 
competent medical evidence that it was of a progressive or 
debilitating nature, resulting an a general impairment of the 
veteran's health.  Thus, only minimal voiding symptoms with 
occasional dribbling were noted on VA genitourinary 
examination of the veteran in February 1979, and no symptoms 
of prostatitis were found on medical examination of the 
veteran in March 1980.  Urinalyses in 1982 and 1984 were 
normal.  As late as March 1984, the Board determined that the 
veteran's prostatitis was not more than moderate in severity 
and no more than 10 percent disabling.  

In January 1988, according to private medical records, the 
veteran underwent another internal urethrectomy and a 
transurethral resection of the prostate.  Biopsy of the 
prostate at that time disclosed only benign adenofibromatous 
hyperplasia of the prostate with no sign of carcinoma.  

According to J.L. Nugent, M.D., who also signed the death 
certificate, the veteran initially presented in 1988 with a 
prostatic carcinoma localized to the gland without lymphatic 
involvement.  In December 1990, he began to develop perineal 
discomfort, and he underwent a radical retropubic 
prostatectomy in January 1991.  Scans later revealed 
metastatic disease of the bone and liver.  In May 1992, 
according to Dr. Nugent's written statement dated in December 
1992, the veteran died "of pancreatic carcinoma and 
metastatic prostate carcinoma."  Although the death 
certificate has never been amended to reflect the second 
cause of death as stated above, the Board will accept this 
written statement by Dr. Nugent as the equivalent to such an 
amendment.  

Nevertheless, it is clear that neither pancreatic carcinoma 
nor prostate cancer was present in service or for many years 
afterward.  The appellant has submitted copies of several 
medical articles about various benign prostate disabilities; 
however, she has not submitted competent medical evidence 
establishing the claimed direct, causal link between the 
service-connected prostatitis and the development of prostate 
cancer many years later.  The lack of such evidence was 
acknowledged by the appellant at the June 1994 hearing (see 
hearing transcript, pp. 7-8), and she was even accorded 
additional time in which to secure such medical evidence, but 
without any concrete result.  

Instead, the appellant has submitted, and apparently chosen 
to rely upon, her own handwritten partial summary of an 
article allegedly published in 1977 by the Armenian Medical 
Association (see June 1994 hearing transcript, pp. 4-5) in 
which a slightly elevated statistical relationship between 
benign prostatic hypertrophy (which was not service-connected 
in this case) and the later development of prostate cancer is 
claimed.  This evidence, which closely approaches hearsay 
evidence in character, is neither acceptable nor probative, 
even if its very questionable identity is accepted for the 
moment.  See, e.g., Hatlestad v. Derwinski, 3 Vet. App. 213, 
217 (1992)(quotations from medical treatises should be of 
sufficient length so that their context both within the 
treatise in question and within the body of medical 
literature is able to be determined.)  Moreover, when faced 
with allegedly expert scientific evidence, the Board must 
first make a preliminary assessment of whether the reasoning 
and methodology underlying the testimony or evidence is 
scientifically valid and whether that reasoning or 
methodology properly can be applied to the facts in issue.  
Rucker v. Brown, 10 Vet. App. 67 (1992).  Given the 
secondary, fragmentary and unverified nature of the 
appellant's submission in this case, the Board is unable to 
make even a preliminary evaluation of the evidence in 
question.  

On the other hand, the RO referred the entire claims file to 
a VA physician who concluded in an April 1998 written opinion 
that there is no commonly recognized medical relationship 
between prostatitis, an infectious disease, and the 
subsequent development of malignant disease, such as 
pancreatic or prostatic carcinoma.  This VA physician, who 
had also examined the veteran on several occasions during his 
lifetime, also found that there was no relationship of any 
kind between the veteran's reported death due to pancreatic 
and metastatic prostatic carcinoma and the service-connected 
prostatitis.  

The aforementioned medical opinion was based on a 
comprehensive review of all of the relevant medical evidence 
contained in the claims file, including the appellant's own 
testimony at the June 1994 hearing and the medical evidence 
which she submitted at that time.  The Board finds the April 
1998 medical opinion to be both highly credible and 
compelling on the medical question of the claimed causal link 
in this case between the veteran's service-connected 
prostatitis and his subsequent fatal prostate cancer.  

The Board recognizes that the appellant is a registered nurse 
and that, to some extent, she relies on her own medical 
knowledge to justify her claim.  (See June 1994 transcript, 
pp. 4-5.)  However, she has never claimed or established that 
she has any specialized knowledge or expertise in the field 
of prostate disease and/or cancer, nor is it clear from the 
evidence just how extensively she participated in the 
veteran's treatment either for prostatitis since the 1940s or 
for metastatic cancer since 1988.  Under these circumstances, 
her own medical opinion and theories are not probative 
medical evidence.  Black v. Brown, 10 Vet. App. 279 (1997).  

The Board also recognizes that the veteran experienced 
significant pain, discomfort and limitations during his 
lifetime from his service-connected back disability.  
However, once again, it is not shown by competent medical 
evidence, and has not been contended, that his back 
disability contributed to his death in any way.  In general, 
minor service-connected disabilities, particularly those of a 
static nature (like the veteran's prostatitis) or those which 
do not materially affect a vital organ or those which involve 
muscular or skeletal functions (like both service-connected 
disabilities) would not be held to have contributed to death 
primarily due to unrelated disabilities.  38 C.F.R. 
§ 3.312(c)(2).  In this case, the veteran's multiple, 
metastatic cancers were so overwhelming that his death was 
probably unavoidable, regardless of any coexisting 
conditions.  38 C.F.R. § 3.312(c)(4).  

The appellant's assertions based on her status as a nurse may 
just be sufficient to render this claim well grounded.  
However, the preponderance of the evidence being unfavorable 
to the present claim, the appeal must be denied.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

